Citation Nr: 0336531	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-05 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hemorrhoids.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active duty for training from May 1966 to 
September 1966, and active duty from May 1968 to December 
1969, and from January 1982 to December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by which 
the RO denied a claim for a compensable evaluation for 
hemorrhoids and denied applications to reopen claims of 
service connection for low back disability and sinusitis.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not large, thrombotic, 
irreducible, or manifested by excessive redundant tissue; 
there is no secondary anemia, fissures or fistulas.

2.  By a May 1996 decision, the RO denied service connection 
for disability manifested by low back pain, and service 
connection for sinusitis.  

3.  Evidence received since the May 1996 rating decision 
bears directly and substantially on a matter of specific 
concern and is so significant that it must be considered to 
fairly decide the merits of the veteran's claim of service 
connection for low back disability.

4.  Evidence received since the May 1996 rating decision 
relative to the claim of service connection for sinusitis is 
not so significant that it must be considered to fairly 
decide the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2003).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for low back 
disability has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for sinusitis 
has not been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  38 C.F.R. 
§§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  

The RO evaluated the veteran's hemorrhoids as noncompensably 
disabling under Diagnostic Code 7336, 38 C.F.R. § 4.114 
(2003).  Diagnostic Code 7336 provides that a noncompensable 
evaluation be assigned for mild or moderate hemorrhoids.  
Large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences warrants a 
10 percent evaluation.  A maximum rating of 20 percent is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

A VA examination report dated in March 2000 reflects that 
leakage of fecal matter is not a daily occurrence, but is 
only brought on through prolonged sitting.  The veteran 
related that he bleeds with each bowel movement, but there 
has not been any thrombosed hemorrhoids.  At the time of the 
examination, there were no signs of anemia, fecal leakage, 
fissures or bleeding.  An external hemorrhoid was noted at 
the 6 o'clock position, with no thrombosis.  

VA treatment records show complaints of hemorrhoids with 
intermittent bleeding in February 2001.  In April 2001 the 
veteran indicated that for about six months his hemorrhoids 
had been acting up with mostly intermittent mild rectal 
bleeding.  There was no pain, constipation, infection or 
purulent drainage.  An examination showed Grade II internal 
hemorrhoid and an external hemorrhoid tag, with no evidence 
of fistula, abscess, or fissure.  In August 2001, the 
hemorrhoids were described as stable.  In November 2001, 
symptoms of intermittent rectal itching and irritation were 
noted.  There was no evidence of rectal pain, fissure, or 
purulent discharge.  Examination showed a few spotty areas of 
erythema around the anus, as was seen in the past.  The 
digital rectal examination revealed no evidence of 
tenderness, abscess, fissure, fistula, or mass.  The clinical 
diagnosis was proctitis of unknown etiology.  In March 2002, 
the veteran's hemorrhoids were again described as stable.  In 
January 2003 a sigmoidoscopy revealed internal hemorrhoids 
and a normal colon. 

A VA examination conducted in February 2003 revealed no 
evidence of fecal leakage.  The lumen size was normal and 
there were no signs of anemia.  There were no fissures or 
fistula.  There was a single external hemorrhoidal tag about 
1 centimeter in size at the 6 o'clock position and there were 
small internal hemorrhoids.  At the time of the examination 
there was no evidence of bleeding.  The examiner diagnosed 
minor hemorrhoids, Grade II internal and small asymptomatic 
hemorrhoidal tag with no current evidence of a thrombosis.  

The Board finds that the evidence does not show symptoms of 
hemorrhoids that more nearly approximate the criteria for a 
compensable rating.  While one external tag and small 
internal hemorrhoids were noted on examination, the internal 
hemorrhoids were described as Grade II and minor, with the 
tag described as asymptomatic.  More importantly, there has 
been no indication of thrombosis, fissures, fistula, 
abscesses, or anemia such as would warrant a higher 
evaluation.  The Board is cognizant of the veteran's reports 
of bleeding with bowel movements.  Nevertheless, there is no 
medical evidence indicating that there is persistent bleeding 
with secondary anemia.  Accordingly, the record does not 
support a compensable rating for hemorrhoids.  The 
preponderance of the evidence is against the claim.

New and Material Evidence

The RO denied the veteran's claims of service connection for 
disability manifested by low back pain and sinusitis by a 
decision dated in May 1996.  The veteran was notified of this 
decision and of his appellate rights, but he did not appeal.  
Consequently, the Board can now consider the merits of the 
present claims only if "new and material evidence" has been 
submitted since the time of the prior final adjudication.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  The Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo depends upon whether new and 
material evidence has been received.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Id.  Further analysis beyond that question is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called "change 
in outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under § 
3.156(a) (2001), evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  (The definition of new and material 
evidence was revised in August 2001 but made effective only 
as to those claims filed on or after August 29, 2001.  
Because the veteran's claim was filed in 1999 this new 
definition does not apply.)  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Low Back Disorder

The May 1996 decision denying service connection for low back 
pain as not well grounded was based on there being no 
permanent residual or chronic disability relating to military 
service.  At the time of the RO's decision, the claims file 
included the service medical records and unrelated VA 
treatment records.  

Evidence associated with the claims file since the RO's 1996 
decision includes VA treatment records dated from October 
1988 to May 2003, a VA examination report dated in February 
2003, and the transcript of a May 2002 hearing before the RO.  
Of note, the VA treatment records include a report of a 
computed tomography (CT) scan performed in March 2000 that 
showed lumbar osteophytes and a bulging annulus.  In 
addition, the 2003 VA examiner noted that the prominent 
aggravating factors in the veteran's chronicity of back pain 
were multifactorial, including obesity, poor posture, and 
deconditioning of the back and abdominal muscles.  On review 
of the previous records, there were no obvious documented 
injuries and there was no etiology noted during the veteran's 
period of service.  At the time of the 1996 rating decision, 
the record did not include any evidence as to a present back 
disorder.  Therefore, to this extent, the evidence is new.  
Moreover, given that the absence of a chronic disability was 
the basis for the 1996 decision and inasmuch as this new 
evidence concerns the existence of a back disability, it 
bears directly and substantially on a matter of specific 
concern to resolving the claim.  It is therefore material--so 
significant that it must be considered in fairly deciding the 
veteran's claim.  The claim is reopened.  (For the reasons 
set forth below, the underlying issue of service connection 
for a low back disorder must be remanded.)  

Sinusitis

As to the claim of service connection for sinusitis, the 1996 
rating decision denied service connection for this disorder 
because while the evidence showed sinusitis existed before 
service, it did not show objective evidence of worsening 
during service.  As discussed above, the evidence of record 
at the time of the 1996 decision included the service medical 
records and unrelated VA treatment records.

After the 1996 rating decision, evidence was added to the 
claims file to include VA treatment records reflecting 
treatment for sinusitis.  Also added to the claims file was a 
transcript of a hearing before the RO in May 2002 reflecting 
the veteran's testimony that he had pre-service surgery on 
his nose.  The veteran testified that the sinusitis became 
worse during service in Vietnam, and that the symptoms 
continued after service.  A VA examination report dated in 
February 2003 showed a diagnosis of chronic sinusitis.  The 
examiner opined that it would be purely speculative to say 
whether the disorder was aggravated beyond its normal 
progression during a period of service, as many have the same 
progression without serving in the military.  The examiner 
concluded that he saw no specific relationship.  

The evidence added to the claims file since the May 1996 
decision while new in the sense that it was not previously of 
record, is cumulative of evidence already in the claims file 
at the time of the earlier decision.  In this regard, while 
the veteran testified at the hearing that his symptoms became 
worse when he was in Vietnam, this contention was already 
before the RO in the veteran's 1995 claim.  The veteran also 
testified that he took no medication for the sinus problem 
prior to entering service.  However, in 1996, evidence 
regarding treatment for the sinus problem was already before 
the RO in the form of the Report of Medical History dated in 
November 1965 noting that medication helped the veteran's 
sinuses.  Furthermore, the added evidence of treatment of 
sinusitis after 1995 is redundant of evidence of treatment 
for sinusitis after 1969, the end of the active service 
period during which the veteran is contending his sinusitis 
became worse.  

Additionally, as indicated, the May 1996 rating decision was 
based on the absence of evidence that the pre-existing 
condition permanently worsened as a result of service.  
Therefore, to be considered material to that question, the 
newly associated evidence would need to make a permanent 
worsening more or less likely.  While the most recent VA 
examiner broached the subject of service aggravation, the 
examiner did not ultimately opine as to whether a permanent 
worsening beyond the normal progression of sinusitis existed.  
In the absence of some other new evidence providing such an 
opinion, it cannot be said that there is new and material 
evidence here such as would allow a reopening of the prior 
claim.  

The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which became effective during the pendency of 
this appeal.  The regulations implementing the new law are 
applicable to this case.  38 C.F.R. § 3.159 (2003); 
VAOPGCPREC 7-2003.  

The VCAA regulations, among other things, modified VA's 
duties to notify and assist claimants.  The new notice 
requirements include the requirement to notify an applicant 
of any information necessary to complete an application for 
benefits.  In this case, the veteran's application is 
complete.  There is no outstanding information such as proof 
of service, type of benefit sought, or status of the 
appellant or veteran, needed to complete the application.  
Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  38 C.F.R. § 3.159 
(2003).  In this instance, the RO notified the veteran by 
letters dated in January 2000 and November 2001, as well as 
by the rating decision and statement of the case.  The 
January 2001 letter, while couched in terms of showing a 
well-grounded claim, advised the veteran of what was needed 
to substantiate a claim for service connection and an 
application to reopen a claim.  The November 2001 letter 
asked the veteran to submit new and material evidence as to 
the low back disorder and the sinusitis.  By that letter, the 
RO also requested the veteran furnish evidence to show that 
the hemorrhoids had increased in severity.  Lastly, VA must 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on behalf 
of the claimant.  38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The November 2001 letter 
told the veteran how VA was obligated to assist in obtaining 
evidence for the claim.  The veteran was notified of the new 
obligations under the VCAA and its implementing regulations 
in the November 2001 letter, as well as the supplemental 
statement of the case.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under the duty-to-
assist provision of 38 C.F.R. § 3.159 have been satisfied as 
they relate to the claim for a compensable evaluation as to 
hemorrhoids and the claims to reopen.  The regulations 
require that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2003).  
In this case, there is no outstanding evidence to be obtained 
pertinent to these claims, either by VA or the veteran.  The 
veteran was asked to provide additional evidence that would 
show an increase in severity of the hemorrhoids in the 
November 2001 letter.  In response, the veteran related that 
he had no additional non-VA medical records to submit, that 
the treatment records were in the claims file or at the VAMC 
Topeka, and that the RO should continue to forward his claim.  
The RO obtained treatment records from the VAMC Topeka, the 
most recent of which is dated in May 2003.  The veteran was 
provided with two VA examinations.  Taken together, the Board 
is persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
relative to the claim for increase or the sinusitis claim.  
Therefore, further development under the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

A compensable disability rating for hemorrhoids is denied.  

The application to reopen a claim of entitlement to service 
connection for sinusitis is denied.  

The claim of entitlement to service connection for a low back 
disorder is reopened; to this extent, the benefit sought on 
appeal is granted.


REMAND

During the May 2002 hearing held before the RO, the veteran 
contended that his low back disorder was aggravated by his 
Parkinson's disease.  (The veteran is service connected for 
Parkinson's disease.)  The veteran's representative also 
contended that the low back disorder was aggravated by the 
degenerative joint disease of the knees.  (The veteran is 
also service connected for degenerative joint disease of the 
knees.)  While the VA examination reports in the claims file 
included diagnoses related to the lumbar spine and presented 
an opinion regarding nexus to service, neither presented an 
opinion as to a relationship between the Parkinson's disease 
or between the degenerative joint disease of the knees and 
the lumbar back problem.  Furthermore, neither the statement 
of the case, nor the supplemental statement of the case 
addressed these theories.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that any additional notification 
or development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should provide the veteran 
another VA examination of the low back 
oriented towards determining whether any 
present low back disorder is proximately 
due to or the result of the veteran's 
service-connected Parkinson's disease or 
degenerative joint disease of the knees.  
In reaching an opinion, the examiner 
should consider the entire claims file.  
The examiner should be specifically asked 
to state whether either disease process 
caused or made worse any low back 
disability.  The rationale for any 
conclusion reached by the examiner should 
be stated in the VA examination report.

3.  After all of the above development has 
been completed, the RO should again review 
the record, including the newly obtained 
evidence.  If any additional development is 
warranted in light of any newly received 
evidence, that development should be 
accomplished.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
that presents the laws and regulations 
applicable to secondary service connection 
claims and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



